Oaxhoon, J.,
delivered the opinion'of the court.
The contract of marriage, like any other contract, may be annulled on the grounds of duress, such as to deprive the party of his free will. In this case, the chancellor held that there was no free will because of the fear of bodily harm. 2 Nelson on Divorce, secs. 617 — 622; Anderson v. Anderson, 147 N. Y., 719 (42 N. E. Rep., 721) ; Sloan v. Kane, 10 How. Prac. (N. Y.), 66; Smith v. Smith, 51 Wis., 665 (8 N. W. Rep., 868); Marks v. Crume, 29 S. W. Rep., 436 (16 Ky. Law Rep., 707) ; Bassett v. Bassett, 9 Bush (Ky.), 696. The chancellor held that there was such duress in this case, and that there was no subsequent ratification, and, on this record, we concur in his holding.

Affirmed.